Case 1:18-cv-01565-LMB-IDD Document 8 Filed 12/19/18 Page 1 of 2 PageID# 46



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


RICHARD ROE, ET AL.,

               Plaintiffs,
       v.
                                                     CIVIL ACTION NO. 1:18-cv-01565
JAMES N. MATTIS, ET AL.,

               Defendants.


 MOTION TO PROCEED UNDER PSEUDONYMS AND FOR ALL OF PLAINTIFF
ROE’S AND PLAINTIFF VOE’S IDENTIFYING INFORMATION TO BE REDACTED
           FROM DOCUMENTS FILED IN THE PUBLIC RECORD

       Plaintiffs Richard Roe and Victor Voe, through counsel, respectfully request to be allowed

to proceed under pseudonyms in this matter. Consistent with this request, Plaintiffs Roe and Voe

also request that the Court order that the parties (and any third party who makes a filing in this

case) redact Plaintiff Roe’s and Plaintiff Voe’s true names and any identifying information from

all documents filed in the public record.

       Plaintiffs Richard Roe and Victor Voe are enlisted members of the United States Air Force.

They are also individuals living with HIV. In this lawsuit, Plaintiffs challenge the Department of

Defense’s and Air Force’s policies and decisions to separate Roe and Voe because of their HIV

status. This litigation therefore concerns medical information of an extremely personal and highly

sensitive nature. Identifying Plaintiffs Roe and Voe in the public record as individuals living with

HIV also exposes them to a risk of psychological harm, alienation and further discrimination due

to misconceptions about HIV and the stigma still commonly associated with this diagnosis.

Furthermore, because Plaintiff Roe’s and Plaintiff Voe’s identities are known to Defendants, and

because the allegations are against the government, there is little risk of unfairness to Defendants

in allowing Plaintiffs to proceed under pseudonyms. And although the public has a general interest
Case 1:18-cv-01565-LMB-IDD Document 8 Filed 12/19/18 Page 2 of 2 PageID# 47



in open judicial proceedings and the outcome of this litigation, it does not have a specific interest

in Plaintiff Roe’s and Plaintiff Voe’s identities. For these reasons, Plaintiffs Roe and Voe should

be allowed to proceed under pseudonyms.

        In further support for this motion, Plaintiffs Roe and Voe submit the accompanying

memorandum, as well as the Complaint filed contemporaneously with this motion. For the reasons

contained therein, Plaintiffs Roe and Voe respectfully request that their Motion To Proceed Under

Pseudonyms and for All of Plaintiff Roe’s and Plaintiff Voe’s Identifying Information To Be

Redacted from Documents Filed in the Public Record be granted.



Dated: December 19, 2018                              Respectfully submitted,

                                                      /s/ Andrew R. Sommer
                                                      Andrew R. Sommer
 Scott Schoettes*                                     Virginia State Bar No. 70304
 SSchoettes@lambdalegal.org                           ASommer@winston.com
 Kara Ingelhart*                                      Lauren Gailey*
 KInglehart@lambdalegal.org                           LGailey@winston.com
 LAMBDA LEGAL DEFENSE AND EDUCATION                   Laura Cooley**
 FUND, INC.                                           Virginia State Bar No. 93446
 105 W. Adams St., Suite 2600                         LCooley@winston.com
 Chicago, IL 60603                                    WINSTON & STRAWN LLP
 T: (312) 663-4413                                    1700 K St., NW
                                                      Washington, DC 20006
 Peter E. Perkowski*                                  T: (202) 282-5000
 PeterP@outserve.org
 OUTSERVE-SLDN, INC.                                  Julie A. Bauer*
 P.O. Box 65301                                       JBauer@winston.com
 Washington, DC 20035-5301                            WINSTON & STRAWN LLP
 T: (800) 538-7418                                    35 W. Wacker Dr.
                                                      Chicago, IL 60601
                                                      T: (312) 558-5600

                                                      Attorneys for Plaintiffs

                                                      *Pro hac vice application forthcoming
                                                      **Application for admission to the Eastern
                                                      District of Virginia forthcoming

                                                 2
